Title: To Alexander Hamilton from William Seton, 16 February 1791
From: Seton, William
To: Hamilton, Alexander



Bank of New York 16th. Feby 91
Sir

I am honored with your letter of the 11th. and agreable to your desire enclose a return of the Treasurers Bills on the Collectors now in Bank undispos’d of. You will please to observe that there are of these Bills


No
882 on Newbern for
900 dollars
}
dated 7 Jany 1791


883 on Edenton
200


884 on Savanah
400


have been already credited to the Treasurers Account in Bank being part of Bills for 5300 Dollars which The Treasurer sent here on the 11th. January, desiring they might be instantly passed to his Credit or returned to him. Of course if the negotiation of these Bills is stopt, the Treasurers Account must be debited with the amount, or any arrangement shall be made that you may please to point out.
I have the honor to be
